DETAILED ACTION
This action is in response to the amendments and remarks received 11/16/2021 in which claims 1-4, 6, 10-12, 15-16 and 18 have been amended (it is noted that claim 12 status identifier is incorrectly listed as “Previously Presented”) and claims 1-19 are pending and ready for examination.
Response to Arguments
Note: Page 12 of the Remarks dated 11/16/2021 (and the replacement sent 3/01/2022) was blank. Applicants provided a copy of the complete remarks directly to the Examiner who has attached them to this action.
Applicant's arguments filed 11/16/2021 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Interpretation
Claim 1 recites “An apparatus… including: …an inlet which is connected to an inlet of the membrane filtration system”. It is noted that the first “an inlet” is seen as being “an inlet of the apparatus” which is separate and distinct from the “an inlet of the membrane filtration system”.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one liquid treatment device for the treatment of liquid by ion exchange including a cation exchange material of which at least a portion is in the hydrogen form” in claims 1 and 15 – disclosed as a cartridge; see instant specification [0073].
a liquid treatment device for dissolving at least one mineral contributing to carbonate hardness in water into at least some of the liquid passing through the section” in claims 1 and 15 – disclosed as a cartridge; see instant specification [0086].
“at least one device for adjusting a volumetric flow rate ratio between liquid flowing through the section of the liquid treatment device” in claim 4 – disclosed as a variable ratio flow divider; see instant specification [0082], [0094].
“including a control device for providing a signal to the device for adjusting the volumetric flow rate ratio in dependence on at least one of a target value and a target range of a measure of a concentration of components in liquid including at least components contributing to carbonate hardness” in claim 5 – disclosed as an electrical controller connected to sensors; see instant specification [0072], [0079]-[0080], [0084].
“at least one device for adjusting a recovery ratio of the membrane filtration device” in claims 8 and 17 – disclosed as variable flow resistance; see instant specification [0084], [0094].
“at least one device for varying a proportion of liquid treated by the cation exchange material of” in claims 11 and 18 – disclosed as variable-ratio flow divider; see instant specification [0082], [0094].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
	Applicant’s agreement with this 112(f) interpretation in the Remarks dated 09/08/2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,174,901 (hereinafter “Smith”) in view of US 6,113,797 (hereinafter “Al-Samadi”) and Anthony Withers, Options for recarbonation, remineralisation and disinfection for desalination plants, Desalination, Volume 179, Issues 1–3, 2005, Pages 11-24  (hereafter “Withers”).
Regarding claim 1, 12 and 15 Smith discloses (to claims 1 and 15) an apparatus, and (to claim 12) a method of its use, for conditioning an aqueous liquid, including: 
a membrane filtration device 22 for filtering salts from the liquid: 
an inlet 10 (i.e. of the apparatus) which is connected to an inlet of the membrane filtration device 22 via a water softener 18 (i.e. a first liquid treatment device) for the treatment of liquid by ion exchange; 
a section arranged to process filtrate produced by the membrane filtration device, which section includes a calcium carbonate polisher 28 (i.e. a second liquid treatment device) for dissolving at least one mineral contributing to carbonate hardness in water into the liquid passing through the section, wherein the second liquid treatment device includes calcium carbonate minerals,
wherein the apparatus does not disclose venting gases and thus is seen to obviously form a closed system so that degassing of carbon dioxide is prevented (Fig. 1 and C2/L47-C3/L62).
Smith does not disclose (1) including a cation exchange material of which a majority of functional sites per unit volume have a hydrogen ion as their counterion and effective to a) release hydrogen in exchange for cations of carbonate minerals in the liquid to be treated and b) increase the amount of free carbon dioxide in the liquid; or (2) the minerals of the second treatment device include one or more of magnesium oxide, calcium oxide, magnesium calcium carbonate (MgCa(CO3)2, magnesium hydroxide and calcium hydroxide, or (3) that the at least 
However, with regard to (1) cation exchange material of which a majority of functional sites per unit volume have a hydrogen ion as their counterion, Al-Samadi discloses a similar RO water treatment system where a feed to the membrane is treated with a water softener/ion exchange unit 17 to remove hardness associated with bicarbonate and hardness metals which may be in the form of strong acid cation exchange which replaces hardness metals with sodium ions (and is thus seen to be of the same type used in the softener disclosed by Smith) or may alternatively be a weak carboxylic acid cation exchange resin which replaces hardness metals (thus including cations of carbonate minerals) with hydrogen ions and generates free carbon dioxide (Fig. 4, C10/L15-63).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method and apparatus of Smith by substituting for the water softener (i.e. first liquid treatment device) resin a weak carboxylic acid cation exchange resin which replaces hardness metals with hydrogen ions as disclosed by Al-Samadi because they are disclosed as obvious alternative means to remove temporary hardness from RO membrane feed water and “has the advantage of lower acid consumption for regeneration than the strong acid cation exchange resin and will result in a reduced concentrate TDS as a result of carbonate removal” (Al-Samadi C10/L52-63). This will thus result in a combined invention where the first liquid treatment device generates an increased amount of free carbon dioxide in the liquid.
With regard to (2) the minerals in the second treatment device and (3) the membrane filtration device being permeable to the increased amount of free carbon dioxide, Withers 2) (Sec. 2.1.) is a known alternative process to using calcium carbonate (CaCO3) (Sec. 2.2.) (i.e. as used by Smith), and further that both are added in order to react with CO2 to create said alkalinity/carbonate hardness and to neutralize any excess free CO2 (Secs. 2.1., 2.2., ), where free CO2 is known to be “readily available in SWRO permeate” (Sec. 3.2.) and thus is known to permeate the RO membrane during filtration.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method and apparatus of Smith in view of Al-Samadi by (1) substituting calcium hydroxide for the calcium carbonate in the second treatment device and (2) having the membrane be permeable to the free CO2 as disclosed by Withers because (1) this involves the simple substitution of known alternative means of increase alkalinity/carbonate hardness in RO permeate to obtain the predictable result of generating increased alkalinity/carbonate hardness and (2) to allow the free CO2 to provide a source for the reaction with the calcium hydroxide in order to generate the increased alkalinity/carbonate hardness.
With specific regard to the combined apparatus and method of Smith in view of Al-Samadi and Withers forming a closed system so that degassing of carbon dioxide is prevented, Smith does not disclose venting gasses but is silent to generating any free carbon dioxide, Al-Samadi discloses generating free carbon dioxide and that it should be degassed (C10/52-63), but Withers discloses that free carbon dioxide is known to pass through the RO membrane with the permeate (Sec. 3.2.) to be further reacted with the calcium hydroxide i.e. of the second liquid treatment device, to form desired carbonate hardness in the product water (2.1.).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus and method of Smith in view of Al-Samadi Withers to be a closed system so that degassing of carbon dioxide is prevented in order to retain all the carbon dioxide in the liquid so that it may function as a source for the reaction with the calcium hydroxide in order to generate the increased alkalinity/carbonate hardness.
Regarding claim 10 Smith in view of Al-Samadi and Withers discloses the apparatus according to claim 1, including a sensor system 12 for quantifying a reduction in carbonate hardness of an aqueous liquid between the inlet of the apparatus and the inlet of the membrane filtration device (Smith C3/L56-62).

Claims 2-6, 11, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Al-Samadi and Withers in view of WO 2014/006128 A21 (hereinafter “Conradt”).
Regarding claim 2 Smith in view of Al-Samadi and Withers discloses the apparatus according to claim 1, but does not disclose the liquid treatment device includes at least one replaceable liquid treatment cartridge housing the cation exchange material. 
However Conradt discloses an ion exchanger water treatment device wherein the ion changer/water softener is in the form a replaceable liquid treatment cartridge housing the cation exchange material in order for it to be easily replaced (P15/L29-32).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Smith in view of Al-Samadi and Withers by substituting for the first liquid treatment device the replicable cartridge liquid treatment device of Conradt because this allows the treatment materials to be replaced when needed (P15/L29-32).
Regarding claims 3-6 Smith in view of Al-Samadi, Withers and Conradt the apparatus according to claim 2, wherein the inlet of the apparatus is connected to the inlet of the membrane 
However Conradt discloses a flow divider 4 which provides a flow path for allowing feed water to bypass an ion exchange liquid treatment device 3, by using a motor 5 connected to the flow divider 4 for adjusting the flow between cartridge and bypass (i.e. a device for adjusting a volumetric flow rate ratio between liquid flowing through the section of the first liquid treatment device containing the cation exchange material and liquid flowing along the flow path bypassing the section), a control device 6/7 i.e. for providing a signal to the flow divider in dependence on at least one of a target value of temporary hardness, i.e. which is a measure of a concentration of components in liquid including at least components contributing to carbonate hardness, and a mixing location 8 where the two flows meet and mix, i.e. where the flow path bypassing the section containing the cation exchange material joins a flow path extending through the section containing the cation exchange material (Fig. 1 and 5; P22/L18-P24/L19).
prima facie obvious to one of ordinary skill in the art to modify the apparatus of Smith in view of Al-Samadi, Withers and Conradt by adding a bypass flow route, flow divider, motor, control unit and mixing location and controlling the hardness reduction to a target value via blending/mixing the bypass flow and treated flow as disclosed by Conradt because this allows for the controlling the amount of fluid treatment, the resulting temporary hardness and monitoring of the treatment cartridge so that is may be replaced when necessary (P15/L29-32; P22/L18-P24/L19).
Regarding claim 11 Smith in view of Al-Samadi and Withers discloses the apparatus according to claim 10, including a sensor system which includes a sensor (an of 12, 23, 24) downstream of the liquid treatment device for the treatment of liquid by ion exchange, and a signal processing device 25, arranged to monitor the signals of the sensors (Fig. 1, C3/L56-62) but does not disclose at least one device for varying a proportion of liquid treated by the cation exchange material in a blend of liquid further including liquid that has bypassed the cation exchange material.
However Conradt discloses a flow divider 4 which provides a flow path for allowing feed water to bypass an ion exchange liquid treatment device 3, by using a motor 5 connected to the flow divider 4 for adjusting the flow between cartridge and bypass (i.e. a device for adjusting a volumetric flow rate ratio between liquid flowing through the section of the first liquid treatment device containing the cation exchange material and liquid flowing along the flow path bypassing the section), a control device 6/7 i.e. for providing a signal to the flow divider in dependence on at least one of a target value of temporary hardness, i.e. which is a measure of a concentration of components in liquid including at least components contributing to carbonate hardness, and a mixing location 8 where the two flows meet and mix, i.e. where the flow path bypassing the section containing the cation exchange material joins a flow path extending through the section containing the cation exchange material (Fig. 1 and 5; P22/L18-P24/L19).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Smith in view of Al-Samadi and Withers by adding a bypass flow route, flow divider, motor, control unit and mixing location and controlling the hardness reduction to a target value via blending/mixing the bypass flow and treated flow as disclosed by Conradt because this allows for the controlling the amount of fluid treatment, the resulting temporary hardness and monitoring of the treatment cartridge so that is may be replaced when necessary (P15/L29-32; P22/L18-P24/L19).
Regarding claims 13-14 and 19 Smith in view of Al-Samadi, Withers and Conradt discloses the apparatus according to claim 12, but does not disclose (claim13) reducing the carbonate hardness of the liquid through the treatment by ion exchange to an extent dependent on at least one of a target value and a target range of the carbonate hardness in the conditioned liquid, (claim 14) including blending the liquid subjected to the treatment by ion exchange with liquid that is at most subjected to a lower extent to the treatment by ion exchange, or (claim 19) including blending the liquid subjected to the treatment by ion exchange with liquid that is at most subjected to a lower extent to the treatment by ion exchange.
However Conradt discloses a flow divider 4 which provides a flow path for allowing feed water to bypass an ion exchange liquid treatment device 3, by using a motor 5 connected to the flow divider 4 for adjusting the flow between cartridge and bypass (i.e. a device for adjusting a volumetric flow rate ratio between liquid flowing through the section of the first liquid treatment device containing the cation exchange material and liquid flowing along the flow path bypassing the section), a control device 6/7 i.e. for providing a signal to the flow divider in where the flow path bypassing the section containing the cation exchange material joins a flow path extending through the section containing the cation exchange material (Fig. 1 and 5; P22/L18-P24/L19).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Smith in view of Al-Samadi, Withers and Conradt by adding a bypass flow route, flow divider, motor, control unit and mixing location and controlling the hardness reduction to a target value via blending/mixing the bypass flow and treated flow as disclosed by Conradt because this allows for the controlling the amount of fluid treatment, the resulting temporary hardness and monitoring of the treatment cartridge so that is may be replaced when necessary (P15/L29-32; P22/L18-P24/L19).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Al-Samadi and Withers and further in view of US 3,776,842 (hereafter “Grimme”).
Regarding claim 7 Smith in view of Al-Samadi and Withers discloses the apparatus according to claim 1, but is silent to if the membrane filtration device is arranged to operate in crossflow mode. However Grimme discloses a similar water filtration arrangement using reverse osmosis wherein the membranes are shown to be used in cross flow mode (Fig. 1, membranes show cross flow filtration RO setup), and it would therefore have been obvious to use this form of membrane filtration for the membrane process as disclosed in Smith because no particular mode is disclosed in Smith and thus one of skill in the art would look to similar prior art devices such as Grimme to decide on an operation mode to use.
Regarding claim 8 Smith in view of Al-Samadi, Withers and Grimme discloses the apparatus according to claim 7, but does not disclose at least one device for adjusting a recovery ratio of the membrane filtration device through which the apparatus is arranged to conduct liquid originating from a retentate outlet of the membrane filtration device.
However Grimme discloses an RO membrane water treatment process wherein at least one device (19) is included for controlling the portion of reject/retentate water which is recycled and the portion which is sent to waste or disposal (C2/L41-69); i.e. for controlling the recovery ratio.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Smith in view of Al-Samadi, Withers and Grimme by adding the device for controlling the portion of reject/retentate water which is recycled and the portion which is sent to waste or disposal as disclosed by Grimme because this allows for controlling the portion of reject/retentate water which is recycled and the portion which is sent to waste or disposal (C2/L41-69); i.e. for controlling the recovery ratio.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Al-Samadi and Withers in view of WO 2014/093049 A1 (hereinafter “Colburn”).
Regarding claim 9 Smith in view of Al-Samadi and Withers discloses the apparatus according to claim 1, but does not disclose wherein the section for processing the filtrate includes a section accommodating the at least one mineral to be dissolved, wherein the section for processing the filtrate defines a flow path bypassing the section accommodating the at least one mineral to be dissolved, and wherein the section for processing the filtrate includes a mixing 
However Colburn discloses a water softener 718 is provided after a filter 718 and has a bypass section with valve 726 which allows control of the amount of fluid which flows through the softener to control hardness removal and then mixes the bypass back with the treated fluid (Fig. 7A; Pg. 31, 3rd paragraph).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Smith in view of Al-Samadi and Withers by adding a bypass section with valve around the second treatment device that then mixes back with the flow after the treatment device as disclosed by Colburn because this allows for control of the amount of fluid which flow through the treatment device (Fig. 7A; Pg. 31, 3rd paragraph).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Al-Samadi, Withers, Conradt and Grimme.
Regarding claim 16 Smith in view of Al-Samadi, Withers and Conradt discloses the apparatus according to claim 5, but does not disclose (1) the liquid treatment cartridge includes a mixing location where the flow path bypassing the section containing the cation exchange material joins a flow path extending through the section containing the cation exchange material, or (2) wherein the membrane filtration device is arranged to operate in cross-flow mode. 
However, with regard to (1) a mixing location, However Conradt discloses a flow divider 4 which provides a flow path for allowing feed water to bypass an ion exchange liquid treatment device 3, by using a motor 5 connected to the flow divider 4 for adjusting the flow between cartridge and bypass (i.e. a device for adjusting a volumetric flow rate ratio between liquid flowing through the section of the first liquid treatment device containing the cation exchange material and liquid flowing along the flow path bypassing the section), a control device 6/7 i.e. for providing a signal to the flow divider in dependence on at least one of a target value of temporary hardness, i.e. which is a measure of a concentration of components in liquid including at least components contributing to carbonate hardness, and a mixing location 8 where the two flows meet and mix, i.e. where the flow path bypassing the section containing the cation exchange material joins a flow path extending through the section containing the cation exchange material (Fig. 1 and 5; P22/L18-P24/L19).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Smith in view of Al-Samadi, Withers and Conradt by adding a bypass flow route, flow divider, motor, control unit and mixing location and controlling the hardness reduction to a target value via blending/mixing the bypass flow and treated flow as disclosed by Conradt because this allows for the controlling the amount of fluid treatment, the resulting temporary hardness and monitoring of the treatment cartridge so that is may be replaced when necessary (P15/L29-32; P22/L18-P24/L19).
With regard to (2) membrane operation in crossflow mode, Grimme discloses a similar water filtration arrangement using reverse osmosis wherein the membranes are shown to be used in cross flow mode (Fig. 1, membranes show cross flow filtration RO setup), and it would therefore have been obvious to use this form of membrane filtration for the membrane process as disclosed in Smith because no particular mode is disclosed in Smith and thus one of skill in the art would look to similar prior art devices such as Grimme to decide on an operation mode to use.

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Al-Samadi, Withers, Conradt and Grimme further in view of Colburn.
Regarding claim 17 Smith in view of Al-Samadi, Withers, Conradt and Grimme discloses the apparatus according to claim 16, but does not disclose at least one device for adjusting a recovery ratio of the membrane filtration device, through which the apparatus is arranged to conduct liquid originating from a retentate outlet of the membrane filtration device, wherein the section for processing the filtrate includes a section accommodating the at least one mineral to be dissolved, wherein the section for processing the filtrate defines a flow path bypassing the section accommodating the at least one mineral to be dissolved, and wherein the section for processing the filtrate includes a mixing location for blending liquid led through the section accommodating the at least one mineral to be dissolved with liquid led along the flow path bypassing that section. 
However, with regard to a device for adjusting the recovery ratio, Grimme discloses an RO membrane water treatment process wherein at least one device (19) is included for controlling the portion of reject/retentate water which is recycled and the portion which is sent to waste or disposal (C2/L41-69); i.e. for controlling the recovery ratio.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Smith in view of Al-Samadi, Withers, Conradt and Grimme by adding the device for controlling the portion of reject/retentate water which is recycled and the portion which is sent to waste or disposal as disclosed by Grimme because this allows for controlling the portion of reject/retentate water which is recycled and the portion which is sent to waste or disposal (C2/L41-69); i.e. for controlling the recovery ratio.
With regard to the section for processing the filtrate, However Colburn discloses a water softener 718 is provided after a filter 718 and has a bypass section with valve 726 which allows control of the amount of fluid which flows through the softener to control hardness removal and then mixes the bypass back with the treated fluid (Fig. 7A; Pg. 31, 3rd paragraph).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Smith in view of Al-Samadi, Withers, Conradt and Grimme by adding a bypass section with valve around the second treatment device that then mixes back with the flow after the treatment device as disclosed by Colburn because this allows for control of the amount of fluid which flow through the treatment device (Fig. 7A; Pg. 31, 3rd paragraph).
Regarding claim 18 Smith in view of Al-Samadi, Withers, Conradt, Grimme and Colburn discloses the apparatus according to claim 17, including a sensor system 12, 23, 24, 25 for quantifying a reduction in carbonate hardness of an aqueous liquid between the least one inlet and the inlet of the membrane filtration device (Smith C3/L56-62) including a sensor system includes a sensor 12, 23, 24 downstream of the liquid treatment device for the treatment of liquid by ion exchange, and a signal processing device 25, arranged to monitor the signals of the sensors (Fig. 1, C3/L56-62) but does not disclose at least one device for varying a proportion of liquid treated by the cation exchange material in a blend of liquid further including liquid that has bypassed the cation exchange material.
However Conradt discloses a flow divider 4 which provides a flow path for allowing feed water to bypass an ion exchange liquid treatment device 3, by using a motor 5 connected to the flow divider 4 for adjusting the flow between cartridge and bypass (i.e. a device for adjusting a volumetric flow rate ratio between liquid flowing through the section of the first liquid treatment device containing the cation exchange material and liquid flowing along the flow path bypassing the section), a control device 6/7 i.e. for providing a signal to the flow divider in dependence on at least one of a target value of temporary hardness, i.e. which is a measure of a concentration of components in liquid including at least components contributing to carbonate hardness, and a mixing location 8 where the two flows meet and mix, i.e. where the flow path bypassing the section containing the cation exchange material joins a flow path extending through the section containing the cation exchange material (Fig. 1 and 5; P22/L18-P24/L19).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Smith in view of Al-Samadi, Withers, Conradt, Grimme and Colburn by adding a bypass flow route, flow divider, motor, control unit and mixing location and controlling the hardness reduction to a target value via blending/mixing the bypass flow and treated flow as disclosed by Conradt because this allows for the controlling the amount of fluid treatment, the resulting temporary hardness and monitoring of the treatment cartridge so that is may be replaced when necessary (P15/L29-32; P22/L18-P24/L19).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773